Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Adriana Burgy on 1/12/2022.

The application has been amended as follows:

In claim 24, last line, after “when dry” insert --, wherein the microbead is prepared by a process comprising:
providing an aqueous suspension comprising the silica A and the silicate fibres B in a weight ratio of A to B range from 0.5:1 to 15:1, from 0.7:1 to 10:1, or from 0.7:1 to 5:1, and in a total amount of A + B of at least 5% (w/w) of the aqueous suspension, and
drying the aqueous suspension by nebulisation--.
Cancel claim 32.
In claim 33, last line insert after “by nebulization” --,
wherein the microbead has an average diameter of at least 50 microns--.


claim 36, last line insert after “when dry” --, and
wherein the microbead is prepared by a process comprising:
providing an aqueous suspension comprising the silica A and the silicate fibres B in a weight ratio of A to B range from 0.5:1 to 15:1, from 0.7:1 to 10:1, or from 0.7:1 to 5:1, and in a total amount of A + B of at least 5% (w/w) of the aqueous suspension, and
drying the aqueous suspension by nebulisation--.
In claim 41, last line insert after “when dry” --, and
wherein the microbead is prepared by a process comprising:
providing an aqueous suspension comprising the silica A and the silicate fibres B in a weight ratio of A to B range from 0.5:1 to 15:1, from 0.7:1 to 10:1, or from 0.7:1 to 5:1, and in a total amount of A + B of at least 5% (w/w) of the aqueous suspension, and
drying the aqueous suspension by nebulisation--.
In claim 42, last line after “when dry” insert --, and
wherein the microbead is prepared by a process comprising:
providing an aqueous suspension comprising the silica A and the silicate fibres B in a weight ratio of A to B range from 0.5:1 to 15:1, from 0.7:1 to 10:1, or from 0.7:1 to 5:1, and in a total amount of A + B of at least 5% (w/w) of the aqueous suspension, and
drying the aqueous suspension by nebulisation--.
In claim 44, last line after “when dry” insert --, and
wherein the microbead is prepared by a process comprising:
providing an aqueous suspension comprising the silica A and the silicate fibres B in a weight ratio of A to B range from 0.5:1 to 15:1, from 0.7:1 to 10:1, or from 0.7:1 to 5:1, and in a total amount of A + B of at least 5% (w/w) of the aqueous suspension, and
drying the aqueous suspension by nebulisation--.
Allowable Subject Matter
Claims 24-31 and 33-45 are allowed.

Statement of Reasons for Allowance
The present claims are allowable over the closest prior art WO 2016/174628 and Chevallier (US 6,335,396) for the following reasons:
WO 2016/174628 discloses elastomer compositions for tires comprising modified silicate fibers and silica, however, it fails to disclose or suggest forming the silicate fibers and silica into a microbead having an average diameter of at least 50 microns that is prepared by nebulization.  The examples of the specification show criticality for the nebulization step when preparing microbeads having a diameter of at least 50 microns.  Specifically, see Figure 7.  WO 2016/174628 fails to show a microbead having an average diameter of at least 50 microns that is prepared by nebulization. Also, comparing Examples 5A to 5B and Examples 5E to 5C, criticality is shown for forming elastomer compositions comprising a microbead comprising silica and silicate fibers to elastomer composition comprising silica and silicate fibers added separately in regards to mechanical properties which are related to dispersion properties. 
Chevallier discloses a silica powder in spherical beads by drying by nebulization which disagreegate in elastomeric compositions, however, it fails to fairly disclose or suggest adding silicate or fibers with needle-shaped morphology to these same beads within the claimed ratios.  
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                        



vn